Name: 80/163/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 5 February 1980, on the opening of tariff preferences for products within the province of that Community originating in the overseas countries and territories associated with the Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-12

 Avis juridique important|41980D016380/163/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 5 February 1980, on the opening of tariff preferences for products within the province of that Community originating in the overseas countries and territories associated with the Community Official Journal L 035 , 12/02/1980 P. 0027****( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 99 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 5 FEBRUARY 1980 ON THE OPENING OF TARIFF PREFERENCES FOR PRODUCTS WITHIN THE PROVINCE OF THAT COMMUNITY ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE COMMUNITY ( 80/163/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE PROVISIONS APPLICABLE WITHIN THE FRAMEWORK OF DECISION 76/570/ECSC ( 1 ) SHOULD BE MAINTAINED IN FORCE AFTER 1 MARCH 1980 ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 6 OF DECISION 76/570/ECSC SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 6 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1980 . ' ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 5 FEBRUARY 1980 . THE PRESIDENT G . ZAMBERLETTI